                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GETA MICLAUS, VIM BYRNE, and                )
KEVIN BYRNE, on behalf of themselves        )
and all other persons similarly situated,   )
                                            )
                      Plaintiffs,           )       Civil Action No. 20-681
                                            )       Consolidated with 18-cv-1022
              v.                            )       Consolidated with 18-cv-1396
                                            )
INVENTION SUBMISSION                        )       Judge Cathy Bissoon
CORPORATION d/b/a INVENTHELP,               )       Magistrate Judge Patricia L. Dodge
et. al.,                                    )
                Defendants.                 )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On March 8, 2021, the Magistrate Judge issued a Report (Doc. 188/53) 1 recommending

that Defendants’ Motion to Dismiss Count I of Plaintiffs’ Complaint (Doc. 170/53) be denied.

Service of the Report and Recommendation (“R&R”) was made on the parties, and Defendants

filed Objections and Plaintiffs filed a Response to Defendants’ Objections. See Docs. 189/54,

192/57.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections and Response thereto, the following Order is




1
 As the counts have been consolidated at 18-1022, the docket entry numbers reflect the entry at
Nos. 18-1022 and 20-861, respectively.
entered: Defendants’ Motion to Dismiss is DENIED, and the R&R is adopted as the Opinion of

the District Court.



       IT IS SO ORDERED.



June 29, 2021                                    s\Cathy Bissoon
                                                 Cathy Bissoon
                                                 United States District Judge


cc (via ECF email notification):

All Counsel of Record




                                             2
